Appellant insists that the testimony submitted on the examining trial and habeas corpus hearing did not show probable cause to believe that an offense had been committed by him, and that for such reason, if no other, he should be discharged.
The testimony shows without contradiction that appellant was in custody, upon his arrest by proper authorities, following a charge against him for the violation of an offense set forth fully in a statute recently passed by our Legislature. The complaint followed the language of the statute. The only question arising from the record before us, would appear to be whether or not the matters and facts appearing in the agreed statement would amount to a violation of the law, and would make out the offense defined by said statute.
It is very unsatisfactory to this court to have to pass upon an agreed statement of facts which does not present the testimony of any witness, but, as in this case, sets out approximately twenty pages of conclusions and results and processes and statements which almost amount to an argument upon the issues involved. The statute in question plainly forbids that any person shall "Unlawfully assemble and rebuild an electric storage battery for use in automobiles in part out of used material * * * without the word 'rebuilt' having been branded into the side of the container in letters of certain height and width." It occurs to us that it would be a fact question, under appropriate testimony from witnesses who know what they are talking about, as to whether or not the doing of all the things referred to in the statement of facts in this case, amount to and are in fact comprehended by the descriptive words in the statute "Assemble and rebuild an electric storage battery for use in automobiles in part out of used material." This court is not a jury, nor is it a nisi prius court. Every question that is here presented could and should be first presented to a trial court upon the support of competent testimony, and from the decision of such trial court, if unsatisfactory, an appeal could be had to this court, which could then pass upon the law and the testimony heard by the trial court. The merits of a case involving the guilt or innocence of an accused is not a proper subject of inquiry in a writ of habeas corpus. Ex parte Kent, 49 Tex. Crim. 12; Ex parte Jennings, 76 Tex.Crim. Rep.; *Page 335 
Ex parte McKay, 82 Tex.Crim. Rep.; Ex parte Rogers,83 Tex. Crim. 152.
We are still of opinion that the proper place to present these matters of fact is to the trial court and not to this court under the guise of an application for writ of habeas corpus.
The motion for rehearing will be overruled.
Overruled.